Case 8:97-cr-00436-TPB-AAS Document 926 Filed 11/20/20 Page 1 of 3 PageID 1228



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                               Case No. 8:97-cr-436-T-60AAS

JOSE HUBERTO PALACIOS,

      Defendant.
________________________________/

               ORDER GRANTING “DEFENDANT’S EMERGENCY
               MOTION TO REDUCE SENTENCE PURSUANT TO
              FIRST STEP ACT AND COMPASSIONATE RELEASE”

       This matter is before the Court on “Defendant’s Emergency Motion to Reduce

Sentence Pursuant to First Step Act and Compassionate Release,” filed by counsel on

November 5, 2020. (Doc. 920). On November 6, 2020, the Court directed the United

States to respond to the motion. 1 (Doc. 922). On November 13, 2020, Defendant filed

a supplement to his emergency motion. (Doc. 924). On November 18, 2020, the

Government filed its response. (Doc. 925). After reviewing the motion, response, case

file, and the record, the Court finds as follows:

       On October 14, 1997, Defendant was charged with a violation of 21 U.S.C. § 846,

involving five kilograms or more of cocaine. A superseding indictment was returned

on August 12, 1998, adding violations of 18 U.S.C. § 1956(a)(3)(A) (money laundering)

and 21 U.S.C. § 841(a)(1) (possession with intent to distribute a detectable amount of

marijuana). Defendant proceeded to trial and was found guilty on all three counts on

October 26, 1998. On April 29, 1999, he was sentenced to 360 months on Count One,


1Due to a clerical issue, the Government did not receive adequate notice of the Order directing
response, so the Court extended the deadline to respond to the motion.
Case 8:97-cr-00436-TPB-AAS Document 926 Filed 11/20/20 Page 2 of 3 PageID 1229



20 months on Count Two, and 60 months on Count Three, with all three sentences to

run concurrently. According to the Bureau of Prisons (“BOP”) website, Defendant is

scheduled to be released on May 3, 2023.

      In his motion, Defendant requests that the Court modify or reduce his sentence

to release him from federal prison due to his medical conditions and the spread of

COVID-19 among incarcerated persons. Specifically, Defendant is 71 years old and

has served twenty years of his thirty-year sentence. He was recently diagnosed with

prostate and bone cancer. Defendant seeks release under 18 U.S.C. § 3582(c)(1)(A),

sometimes referred to as “compassionate release.” In its response, the United States

requests that the motion for compassionate release be granted. 2

      A district court is not free to modify a term of imprisonment once it has been

imposed, except upon motion of the Director of the Bureau of Prisons (“BOP”); or upon

motion by the defendant, after he has fully exhausted all administrative rights to

appeal a failure of the BOP to bring a motion on his behalf, or thirty days has elapsed

from receipt of such a request by the warden of the defendant’s facility, whichever is

earlier. 18 U.S.C. § 3582(c)(1)(A); see also United States v. Celedon, 353 F. App’x 278,

280 (11th Cir. 2009). To warrant a reduction of his sentence in this case, Defendant

must present “extraordinary and compelling reasons.” 18 U.S.C. § 3582(c)(1)(A)(i).

      After reviewing the applicable law and facts presented here, the Court agrees

with the parties and finds that, in light of Defendant’s age and documented health

conditions, extraordinary and compelling reasons support modification of his sentence


2The Government requests that the alternative request for home confinement be denied
because the Court does not have jurisdiction to grant home confinement. Because the Court
grants the motion for compassionate release, it does not reach this argument.
                                         Page 2 of 3
Case 8:97-cr-00436-TPB-AAS Document 926 Filed 11/20/20 Page 3 of 3 PageID 1230



to time served. See, e.g., United States v. Arenales-Monroy, No. 16-CR-20374-KMW,

2020 WL 4344085, at *2 (S.D. Fla. June 18, 2020). Consequently, “Defendant’s

Emergency Motion to Reduce Sentence Pursuant to First Step Act and Compassionate

Release” is hereby GRANTED.

      DONE AND ORDERED in Chambers, in Tampa, Florida, this 20th day of

November, 2020.




                                             TOM BARBER
                                             UNITED STATES DISTRICT JUDGE




                                     Page 3 of 3
